Citation Nr: 0426721	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-16 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARINGS ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1980.

By rating decision dated in May 1981, the Regional Office 
(RO), in pertinent part, denied the veteran's claims for 
service connection for a low back disability and for a left 
knee disability.  He was provided with notice of this 
decision and of his right to appeal by a letter dated in July 
1981, but a timely appeal was not perfected.  

Service connection for hypertension was denied in a December 
1991 rating action.  The veteran was informed of this 
determination and of his appellate rights in a letter dated 
the following month.  A timely appeal was not received.  The 
veteran has submitted additional evidence seeking to reopen 
his claims for service connection for low back and left knee 
disabilities and for hypertension.  

By rating action dated in March 1999, the RO concluded, in 
pertinent part, that the evidence received was not new and 
material, and the veteran's claims for service connection for 
a lumbar spine disability, a left knee disability and for 
hypertension remained denied.  In addition, the RO denied 
service connection for anxiety disorder and PTSD.  

The record reflects the fact that a number of additional 
issues were addressed in the statement of the case and the 
supplemental statement of the case.  In statements dated in 
June 2003, the veteran indicated that the only issues he 
wanted to pursue were those listed on the cover page.  

During the hearing before the undersigned in January 2004, 
the veteran appeared to raise a claim for secondary service 
connection for low back and left knee disabilities, and for 
hypertension.  Since these matters were not developed or 
certified for appeal, they are referred to the RO for 
appropriate action.

The reopened claims of entitlement to service connection for 
low back and left knee disabilities, and hypertension, and 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, are addressed in the REMAND 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating action dated in May 1981, the RO denied service 
connection for back and left knee disabilities.  The veteran 
was notified of this determination and of his right to 
appeal, but a timely appeal was not perfected.

2.  The evidence received since the May 1981 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.

3.  The evidence received since the May 1981 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left knee disability.

4.  In a rating decision dated in December 1991, the RO 
denied service connection for hypertension.  The veteran was 
informed of this decision and of his right to appeal, but a 
timely appeal was not filed.

5.  The evidence received since the December 1991 
determination, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for hypertension.


CONCLUSIONS OF LAW

1.  The RO's determination of May 1981, which denied service 
connection for a back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).

2.  The evidence received since May 1981 is new and material, 
and the claim for service connection for a low back 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).

3.  The RO's determination of May 1981, which denied service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).

4.  The evidence received since May 1981 is new and material, 
and the claim for service connection for a left knee 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).

5.  The RO's determination of December 1991, which denied 
service connection for hypertension, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).

6.  The evidence received since December 1991 is new and 
material, and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.  In light of the favorable determinations contained 
herein, additional development with regard to VA's duties to 
notify and assist, relative to the claims to reopen 
adjudicated herein, would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Finality and New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
that his claim for service connection for back and left knee 
disabilities was denied in a May 1981 rating decision, and 
that his claim for service connection for hypertension was 
denied in a December 1991 rating action.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since these determinations.  In 
order to do so, the Board will separately describe the 
evidence that was of record at those times, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

Factual background

I.  Low back and left knee disabilities 

The "old" evidence"

The service medical records disclose that the veteran was 
involved in a motor vehicle accident in October 1979.  It was 
noted that he sustained facial, chest and neck injuries.  The 
hospital course reveals that he complained of an injury to 
the left knee.  An arthrogram was negative, except for a 
small popliteal cyst.  No pertinent diagnosis was made.  

The veteran was again hospitalized during service from March 
to May 1980.  It was reported that an examination of the left 
knee revealed subjective pain at the lateral anterior joint 
line.  There was no patella compression tenderness.  The 
ligaments were intact, and there was no popliteal tenderness 
or effusion.  McMurray's was negative.  It was stated that 
the veteran apparently had a contusion of the left knee in 
the motor vehicle accident.  It was indicated that the left 
knee was found to be normal, with no evidence of an 
underlying condition and that it should not be a limiting 
factor in his activity.  A medical board examination in June 
1980 disclosed that the spine and lower extremities were 
normal.  

The May 1981 rating action 

Based on the evidence summarized above, by rating action 
dated in May 1981, the RO, in pertinent part, denied service 
connection for low back and left knee disabilities on the 
basis that no such disabilities were noted on the examination 
in June 1980.  

The additional evidence 

Additional service medical records that were not associated 
with the claims folder at the time of the May 1981 rating 
decision have been received.  These records reflect 
complaints of mid back and left knee pain.  

A VA orthopedic examination was conducted in June 1982.  The 
veteran related that he hurt his left knee in the motor 
vehicle accident in October 1979.  He claimed that he had 
pain at the time of the accident, but that he neglected it 
due to the severity of the injury to his neck.  He maintained 
that he started to complain about the knee after a year and 
that he received conservative treatment, consisting of 
medication.  He asserted that he was told that an arthrogram 
performed about two months earlier at a VA hospital was 
positive, and that, at first, he was advised to have surgery, 
but he was subsequently told he did not need surgery.  He 
described vague pain in the lower back.  Following an 
examination, the examiner noted that the veteran had no 
effusion, instability, locking or clicking and that he did 
not think that there was proof that the veteran had medial 
meniscus damage.  He suggested medication to eliminate the 
discomfort in the veteran's back and knee.  He subsequently 
reviewed an X-ray study of the left knee, and concluded that 
there was no evidence of degenerative changes.  The examiner 
indicated that if the veteran had a torn menisci for some 
time, he would at least have either narrowing of the joint 
space or calcification between the joint line or degenerative 
changes in the articular surfaces of the medial femoral 
condyle or medial tibial plateau.  Since none of these 
existed, he opined that most of the veteran's complaint was 
subjective.  

VA outpatient treatment records show that the veteran was 
seen in July 1985 and reported that something went in his 
back when he lifted an injured dog.  When seen two days 
later, it was indicated that he had aggravated a chronic 
condition.  The assessment was low back pain condition 
aggravated.  

A VA orthopedic examination was conducted in August 1998.  
The veteran related, that he injured his left knee in the in-
service motor vehicle accident.  He stated that he had 
constant left knee pain.  An X-ray study of the lumbar spine 
revealed mild spondylosis.  Following an examination, the 
pertinent diagnoses were status post arthroscopic procedure 
of the left knee and no signs of an internal derangement or 
instability on examination.  

The veteran was afforded a VA examination of the spine in 
January 1999.  The examiner stated that the veteran's medical 
records from the VA outpatient treatment facility were 
reviewed in detail.  The veteran reported that he had 
experienced pain and stiffness in the lumbar region since the 
motor vehicle accident in service.  Following an examination, 
the pertinent diagnosis was degenerative joint disease of the 
lumbar spine.

The veteran was also afforded a VA examination of the joints 
in January 1999.  The examiner noted that the veteran's 
medical records from the VA outpatient treatment facility 
were reviewed.  The veteran reported that the in-service left 
knee injury resulted in arthroscopic surgery and a 
meniscectomy of the medial meniscus.  It was further noted 
that the veteran was being seen in the pain clinic for 
chronic pain of the spine and left knee.  Following an 
examination, the pertinent diagnosis was status post 
arthroscopic procedure of the left knee.  

	II.  Hypertension 

The "old" evidence 

The service medical records show that when the veteran was 
admitted to the hospital following the motor vehicle accident 
in October 1979, it was indicated that the veteran was in 
atrial fibrillation, and that he was developing atrial 
arrhythmias.  An examination showed that his blood pressure 
was 152/88.  

Blood pressure readings recorded between February and July 
1980 showed that systolic pressure ranged from 112 to 150, 
and diastolic pressure ranged from 70 to 96.  A medical board 
examination in June 1980 disclosed that the heart and 
vascular system were normal.  Blood pressure was not 
recorded.  

VA outpatient treatment records dated in July 1985 reflect 
blood pressure readings of 145/72 and 144/94.

When hospitalized by the VA for unrelated complaints in June 
1990, it was indicated that the veteran had a past medical 
history of hypertension controlled with diet.  Blood pressure 
was 130/100.

The veteran was afforded a cardiology examination by the VA 
in September 1991.  He related that he had been told that he 
had mild hypertension prior to his surgery in July 1991.  He 
maintained that he had been normotensive since then.  A 
history of mild hypertension was noted.  Following an 
examination, the pertinent diagnosis was mild hypertension.  
The examiner commented that the veteran's blood pressure was 
minimally elevated and required more aggressive treatment 
with medication, weight reduction, salt restriction and diet 
adjustment to reduce cholesterol.  

The December 1991 rating decision 

By rating action dated in December 1991, the RO denied 
service connection for hypertension on the basis that it was 
not shown in service or within one year following the 
veteran's discharge from service.  

The additional evidence 

The veteran has submitted voluminous records, including 
service medical records, that apparently had not been 
previously of record at the time of the December 1991 rating 
action.  Blood pressure readings were recorded on a number of 
occasions.  While most were normal, blood pressure was 164/94 
in March 1980.  

VA outpatient treatment records dated since 1990 reflect 
elevated blood pressure readings.  Blood pressure was 138/100 
in June 1990.

A VA cardiology examination was conducted in August 1998.  It 
was indicated that no medical records were provided, and the 
claims folder was not requested to be reviewed.  The veteran 
related a history of hypertension that was first diagnosed in 
October 1979 following the in-service motor vehicle accident.  
It was stated that his blood pressure was noted to be high at 
that time and that he has had hypertension since then.  He 
asserted that he had been advised both in service and 
following his discharge from service to take antihypertensive 
medication for his blood pressure, but that he had refused.  
On examination, blood pressure was 154/100.  The pertinent 
diagnosis was essential hypertension.  

The veteran was again afforded an examination for 
hypertension in January 1999.  The veteran's medical records 
from the VA outpatient facility were reviewed.  The history 
was similar to that set forth above.  He added that he had no 
specific symptoms and that he had not had any medical 
treatment for hypertension.  Blood pressure readings were 
150/100 and 145/95.  The diagnosis was essential 
hypertension.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1131 (West 2002).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b (2003).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service-
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).

The Board concedes that service medical records that were not 
of record at the time of the May 1981 or December 1991 rating 
decisions have been received.  In this case, the additional 
service medical records reflect elevated blood pressure 
readings and treatment for left knee and low back complaints.  
Simply stated, with the receipt of additional service 
department records, in this case, service medical records, 
the VA must reopen the claim and review the entire record, 
not merely the record before VA at the time of the previous 
decisions.  The Board concludes, accordingly, that new and 
material evidence has been submitted and the claims for 
service connection for low back and left knee disabilities 
and for hypertension are reopened.  


ORDER

New and material evidence has been submitted to reopen claims 
of entitlement to service connection for a low back 
disability, a left knee disability and hypertension, and, to 
this extent, the appeal is granted.


REMAND

Additional development is needed in this case regarding the 
reopened claims for service connection for low back and left 
knee disabilities and for hypertension.  

The Board notes that when he was examined by the VA in June 
1982, the examiner stated that he had evaluated the veteran 
in August 1981.  It was also indicated that the veteran 
underwent an arthrogram at the VA medical center in Los 
Angeles, California.  There is no indication in the record 
that either of these reports has been associated with the 
claims folder.  

In addition, while the veteran has been afforded a number of 
VA examinations, the claims folder has not been available to 
the examiners.  Moreover, the examiners have not been asked 
to furnish an opinion concerning whether the current low back 
or left knee complaints, or the veteran's hypertension is 
related to service.

The veteran also asserts that service connection is warranted 
for an acquired psychiatric disability, to include PTSD.  The 
service medical records disclose that the veteran was seen 
for a psychiatric evaluation in March 1980.  A psychiatric 
diagnosis was deferred.  He was afforded psychological 
testing the next month and while the results did not indicate 
a formal psychiatric illness, there were some personality 
characteristics that might be playing a role in the veteran's 
physical complaints and difficulties.  The examiner suspected 
that the veteran was having a very difficult time adjusting 
to the results and limitations of his traumas.  

The Board notes that following a VA psychiatric examination 
in August 1998, the pertinent diagnosis was anxiety disorder, 
not otherwise specified.  The examiner specifically stated 
that PTSD was not found.  It is significant to point out, 
however, that an October 1999 statement was received from a 
private psychologist.  He noted that he reviewed the 
psychological testing that was performed in April 1980 and 
concluded that the veteran was exhibiting true PTSD symptoms 
following the accident.  The pertinent diagnosis was PTSD 
resulting from the automobile accident in October 1979.  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

Additionally, a review of the record does not reflect that 
the veteran has received VCAA notice relative to the issues 
on appeal consistent with Quartuccio v. Principi, 16 Vet App 
183 (2002).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Ensure that all VCAA notice 
obligations have been satisfied with 
regard to the service connection issues 
on appeal, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2003), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hypertension or 
low back, left knee or psychiatric 
disabilities since his discharge from 
service.  The RO should also attempt to 
obtain the August 1981 evaluation done at 
the VA facility in Las Vegas, Nevada, and 
the arthrogram conducted in 1982 at the 
VA outpatient treatment clinic in Los 
Angeles, California.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

3.  The veteran should then be afforded a 
VA examination by specialists in 
orthopedics and cardiovascular disease, 
if available, to determine the nature and 
etiology of his low back and left knee 
disabilities, and hypertension.  All 
necessary tests should be performed.  The 
orthopedic examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that any 
current low back or left knee disability 
is related to service.  The cardiologist 
should provide an opinion concerning 
whether it is at least as likely as not 
that the veteran's hypertension is 
related to the elevated blood pressure 
readings recorded during service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiners 
in conjunction with the examinations.

4.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether he suffers from any psychiatric 
disorder and, if so, its nature and 
etiology.  The examination report should 
include a detailed account of all 
pathology found to be present.  If there 
are psychiatric disorders other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The examiner should 
state whether the veteran has an acquired 
psychiatric disability, to include PTSD.  
He should also provide an opinion 
concerning whether it is at least as 
likely as not that any current 
psychiatric disability is related to 
service.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  All necessary tests should be 
performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



